DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 June 2022 was filed after the mailing date of the first Office action on 17 June 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smart et al., US Pub. 2015/0233154 [hereinafter: Smart].
Regarding claim 1, Smart discloses an outside handle device for a vehicle comprising:
an operation handle (10 Fig. 2) configured to serve as a handhold at a time of a door opening operation ([0166]); and
an electric actuator (30 Fig. 5) configured to drive the operation handle between an accommodated position and a use position ([0192], [0194]), wherein
the outside handle device for the vehicle is configured to selectively allow ([0212], [0214]: the device is configured to selectively allow a locking accommodating operation when the locking operation is triggered and a non-locking accommodating operation when the vehicle is in motion) a locking accommodating operation including a locking operation of a door latch device fixed to a door and the operation handle being moved to the accommodated position ([0212]: the handle is stowed and a locking operation occurs), and a non-locking accommodating operation not including a locking operation and including the operation handle being moved to the accommodated position ([0214]: the handle is stowed without a locking operation when the vehicle is in motion).

Regarding claim 6, Smart discloses the outside handle device for a vehicle according to claim 1, wherein the operation handle includes an instructing unit (M1 Fig. 3; [0180]: the switch M1 is mounted on the lever arm 38 of the operation handle) configured to instruct the electric actuation to drive the operation handle to the accommodated position ([0180]), and
wherein the electric actuator is configured to start driving the operation handle at the time of an operation to the instructing unit being performed ([0180]: the electric actuation starts driving the operation handle in response to activation of the switch M1) or at the time of a finger of a user leaving the instructing unit.

	Regarding claim 5, Smart discloses a vehicle door operating device comprising:
	an outside handle device (1 Fig. 2);
	a door latch device fixed to a door ([0143]); and
	a control device (54 Fig. 10) configured to control driving of an electric actuator (18 Fig. 3) of the outside handle device and locking/unlocking of the door latch device ([0180]), 
	wherein the outside handle device includes an operation handle (10 Fig. 1) configured to be driven between an accommodated position (Fig. 2) and a use position (Fig. 4) by the electric actuator ([0192], [0194]), and the control device is configured to selectively perform a locking accommodating and a non-locking accommodating when the operation handle is moved to the accommodated position (0212], [0214]: the control device stows the handle and locks the door latch if the locking operation is triggered; [0214]: the control device stows the handle without a locking the door latch if the vehicle is in motion), and
	wherein the control device is configured to control the door latch device to transit to a locked state ([0058]) only when the operation handle is accommodated ([0211], [0214]: the handle typically acts as a lock status indicator, so the door latch is in a locked state only when the handle is accommodated and not when the handle is deployed). 

Regarding claim 7, Smart discloses the outside handle device for a vehicle according to claim 5, wherein the operation handle includes an instructing unit (M1 Fig. 3; [0180]: the switch M1 is mounted on the lever arm 38 of the operation handle) configured to instruct the electric actuation to drive the operation handle to the accommodated position ([0180]), and
wherein the electric actuator is configured to start driving the operation handle at the time of an operation to the instructing unit being performed ([0180]: the electric actuation starts driving the operation handle in response to activation of the switch M1) or at the time of a finger of a user leaving the instructing unit.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 2-4.
In regards to claim 2, the prior art of record fails to disclose an operation handle including two types of accommodation instructing units configured to instruct the electric actuator to drive the operation handle to the accommodated position, the non-locking accommodation instructing unit configured to instruct the electric actuator to drive the operation handle to the accommodated position and not including a locking operation and the locking accommodation instructing unit configured to instruct the electric actuator to drive the operation handle to the accommodated position and including a locking operation. Smart et al. (US 2015/0233154) teaches two types of accommodation instructing units configured to instruct the electric actuator to drive the operation handle to the accommodated position, however Smart et al. fails to disclose the operation handle (10) includes two types of accommodation instructing units. The examiner can find no motivation to modify the operation handle disclosed by Smart et al. to include the two types of accommodation instructing units without use of impermissible hindsight and/or destroying the intended structure of the device taught by Smart et al.
In regards to claims 3-4, the prior art fails to disclose each and every limitation of claim 2 from which the claims depend.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant should note that the rejection of claim 5 was in light of Smart et al., US Pub. 2015/0233154, a different citation from the rejection of claim 1 was made in view of Smart, US Pub. 2014/0265371. Smart (US Pub. 2015/0233154) teaches every limitation of amended claim 5 as shown above, because Smart teaches a control device configured to selectively perform a locking accommodating operation, when the handle is moved to the accommodated position in response to activation of a micro-switch coupled to the control device, and a non-locking accommodating operation, when the handle is moved to the accommodated position in response to the vehicle speed exceeding a threshold.
Conclusion
Applicant's amendments, particularly clarify the locking accommodating operation including a locking operation and the operation handle being moved to the accommodated position, distinct from the non-locking accommodating operation including the handle being moved to the accommodated position and not the locking operation, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675